DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.

Election/Restrictions
Claim 140 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 06/21/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/21/2017 is partially withdrawn.  Claims 144, 149, 151, 153 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 157-163, directed to inventions remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 157-163 directed to inventions non-elected without traverse.  Accordingly, claims 157-163 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Leron Vandsburger on 09/02/2021.

The application has been amended as follows: 
Claims:
140.	(Currently Amended)	A microfluidic device, comprising:

a fluid inlet port located in the center region of the disc-shaped body;
a flow channel having a proximal end near the center region, a distal end near the outer edge, the flow channel in fluidic communication with the fluid inlet port, wherein the flow channel is substantially straight and continuous from the proximal end to the distal end, and wherein the proximal end and the distal end define a flow axis of the flow channel;
a plurality of fluidic harbors, wherein each fluidic harbor of the plurality of fluidic harbors is directly connected to the flow channel and offset from the flow axis of the flow channel;
a plurality of drainage channels, wherein each drainage channel of the plurality of drainage channels is directly connected to and connects a fluidic harbor of the plurality of fluidic harbors and the flow channel; and
a fluid outlet port in fluidic communication with the distal end of the flow channel, wherein the fluid outlet port is located in the center region and closer to the central axis of the disc-shaped body than the distal end of the flow channel, and wherein the fluidic communication between the distal end of the flow channel and the fluid outlet port comprises a channel,
wherein the center region comprises a portion of the disc-shaped body from the center to 80% or less of the radius of the disc-shaped body.
168.	(Currently Amended)	The microfluidic device of Claim 140, wherein each fluidic harbor of the plurality of fluidic harbors defines an opening directly connected to the flow channel, and wherein a first end of each drainage channel of the plurality of drainage channels is directly connected to and in fluidic communication with the flow channel at a position of the flow channel different from the opening.
169.	(Currently Amended)	The microfluidic device of Claim 168, wherein a second end of each drainage channel of the plurality of drainage channels is directly connected to a fluidic harbor of the plurality of fluidic harbors at a portion of the fluidic harbor different than the opening.
Allowable Subject Matter
Claims 140-156, 164 & 167-170 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed microchip device as recited in claim 140.  The closest prior art to the Applicants’ claimed invention is Yamamoto et al. (US 2009/0169430).
However, the prior art fail to teach or fairly suggest the Applicants’ claimed microfluidic device, comprising: a disc-shaped body comprising a center, a center region, an outer edge, and a radius from the center to the outer edge, the disc-shaped body having a central axis and further comprising: a fluid inlet port located in the center region of the disc-shaped body; a flow channel having a proximal end near the center region, a distal end near the outer edge, the flow channel in fluidic communication with the fluid inlet port, and wherein the flow channel is substantially straight and continuous from the proximal end and to the distal end, and wherein the proximal end and the distal end define a flow axis of the flow channel; a plurality of fluidic harbors, wherein each fluidic harbor of the plurality of fluidic harbors is directly connected to the flow channel and offset from the flow axis of the flow channel; a plurality of drainage channels, wherein each drainage channel of the plurality of drainage channels is directly connected to and connects a fluidic harbor of the plurality of fluidic harbors and the flow channel; and a fluid outlet port in fluidic communication with the distal end of the flow channel, wherein the fluid outlet port is located in the center region and closer to the central axis of the disc-shaped body than the distal end of the flow channel, and wherein the fluidic communication between the distal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798